Case 1:18-cv-07345-JSR Document 38-10 Filed 02/09/19 Page 1 of 7




          EXHIBIT K
Case 1:18-cv-07345-JSR Document 38-10 Filed 02/09/19 Page 2 of 7




                                                                   CBSI000001
Case 1:18-cv-07345-JSR Document 38-10 Filed 02/09/19 Page 3 of 7




                                                                   CBSI000002
Case 1:18-cv-07345-JSR Document 38-10 Filed 02/09/19 Page 4 of 7




                                                                   CBSI000003
Case 1:18-cv-07345-JSR Document 38-10 Filed 02/09/19 Page 5 of 7




                                                                   CBSI000004
Case 1:18-cv-07345-JSR Document 38-10 Filed 02/09/19 Page 6 of 7




                                                                   CBSI000005
Case 1:18-cv-07345-JSR Document 38-10 Filed 02/09/19 Page 7 of 7




                                                                   CBSI000006
